Citation Nr: 1430797	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-32 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative changes of the lumbar spine, low back disability.

2. Entitlement to service connection for peripheral neuropathy.

3. Entitlement to service connection for bilateral knee arthritis. 

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board video-conference hearing in April 2011.  A transcript of that hearing was reviewed prior to this decision.  The Board previously remanded these issues in June 2011.  

The issues of entitlement to service connection for bilateral knee arthritis and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The arthritis in the Veteran's lumbosacral spine is not related to service.

2.  The Veteran does not have a neurologic disability in his extremities.


CONCLUSIONS OF LAW

1.  The criteria of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria of service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2007, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's low back and extremities in July 2011.  There is no indication or assertion that these examinations were inadequate.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained VA examinations for the Veteran's back and extremities.  The examiner provided an examination and detailed rationale for the opinions offered in substantial compliance with the remand directives, and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the April 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose peripheral neuropathy or arthritis or determine the cause of his disabilities as this requires specialized knowledge and testing to understand the complex nature of neurological and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Low back

The criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

The Veteran has a current low back disability.  During the July 2011 VA examination, the examiner found moderate degenerative changes in the lumbar spine.  VA treatment records from February 2010 noted a history of arthritis in the back.  The Veteran also had in-service back pain.  During the Board hearing, the Veteran reported having pain in his low back during service.  Service treatment records from April 1967 and March 1968 show treatment for low back pain.  

The Veteran's current low back disability is not related to his service.  The VA examiner in July 2011 opined that the degenerative changes in his lumbar spine are not related to service.  The examiner reasoned that he had a one-time muscle strain in 1967, but there is no evidence of a chronic, ongoing condition associated with his military service.  The examiner found that the degenerative changes in the lumbar spine are more likely age and job history related and not associated with any specific injury.  

Arthritis is among the chronic diseases subject to the above mentioned presumption and continuity of symptomology based on lay evidence.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran has not alleged continuous low back symptoms since the time of service.  The VA examiner, moreover, concluded that the symptoms in service were of an acute nature with no evidence of a chronic disease at that time.  There is no evidence that the current arthritis manifested to a degree of 10 percent or greater within one year of service or that the Veteran experienced a continuity of arthritis symptoms since service.

Neither the Board nor the Veteran possess the requisite knowledge and training to determine the factors related to the current low back disability; therefore, this decision relies on medical evidence to determine any causal connection.  The VA opinion is the only medical opinion of record, and it provides a negative opinion on a relationship to service.  The nexus element, therefore, has not been established, and service connection cannot be granted for the low back on a direct or a presumptive basis.

Peripheral Neuropathy

The criteria for service connection for neuropathy in the upper and lower extremities have not been met.  See 38 C.F.R. § 3.303.

The Veteran does not have peripheral neuropathy or any neurologic changes in his extremities.  The VA examiner in July 2011 found no evidence whatsoever of neuropathy in the upper or lower extremities.  The examiner found the Veteran's neurovascular senses intact.  The examiner tested the Veteran's extremities and recorded a normal examination of the sensory and motor system of the extremities.  

During the Board hearing and the VA examination, the Veteran reported tingling in his upper extremities currently and pain in his legs during service.  As mentioned, the Veteran is not competent to diagnose a disability of the neurologic system; he does not have the requisite knowledge and training to determine whether his symptoms are due to a neurologic abnormality or some other cause.  The VA examiner's opinion that there is no such disability is, therefore, the only competent evidence and more probative for this decision. 

Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinshi, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The claim of service connection for peripheral neuropathy cannot be granted without a current disability, and analysis of the other elements of service connection is unnecessary.  See id.  

The Board notes that the July 2011 examiner diagnosed Dupuytren's contracture of the middle and ring fingers bilaterally.  Dorland's Illustrated Medical Dictionary defines Dupuytren's contracture as "a usually autosomal dominant condition consisting of flexion contracture of a finger caused by shortening, thickening, and fibrosis of the palmar fascia."  Dorland's, 32nd Edition, 2012.  Based on the definition, this condition manifests in musculoskeletal symptoms, not neurological symptoms, such as the tingling sensation the Veteran has claimed.  The examiner also did not diagnose this condition as one of, or affecting, the neurologic system.  The Veteran's claim for peripheral neuropathy, therefore, does not reasonably include a claim for Dupuytren's contracture.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  He has made no separate claim for pain or limitation of motion in his fingers.

The preponderance of the evidence is against service connection for a low back disability and peripheral neuropathy.  See 38 C.F.R. § 3.303.  The benefit-of-the-doubt doctrine is inapplicable and the claims must be denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disability is denied.

Service connection for neuropathy in the upper and lower extremities is denied.


REMAND
 
An addendum opinion on the possible relationship between service and the current bilateral knee disability is needed.  The July 2011 VA examiner did not adequately address the Veteran's statements of knee pain in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran filed a timely notice of disagreement with the denial of service connection for hearing loss, but the Agency of Original Jurisdiction did not address or decide the issue in any subsequent Statement of the Case (SOC).  The Board has no discretion, and the issues must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case as to the issue of entitlement to service connection for hearing loss.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The case should be returned to the Board only if a timely substantive appeal is filed, subject to appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

2.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's knees.

3.  Then, forward the claims file to the July 2011 examiner, or another examiner if that examiner is unavailable, to provide an opinion on the Veteran's knee disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disability is related to service.  The examiner must provide a rationale for any opinion that takes into account the Veteran's statements of knee pain during service.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4.  After conducting any additional indicated development, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


